Casel Li20cHOP997-AMD2JIO)oDocument TAleFiled 08/2 720c Page HapflD PagelD #: 46

2(a),

3(a).

~d

Bia).
8(b).
B(c).

8(d).

10.

11.

INITIAL CONFERENCE QUESTIONNAIRE

Deadline for all Rule 26(a)(1) disclosures (if later
than the date of the initial conference, please explain
why on a separate page):

Deadline for first request for production of documents

and first request for interrogatories:

Additional interrogatories needed, if any, beyond
the 25 permitted under the federal rules for:

Date for completion of any joinder of additional
parties and amendment of the pleadings:

Number of proposed additional parties to be joined,
if any, by:

Number of depositions by plaintiff(s) of:
Number of depositions by defendant(s) of:

Date of status conference (joint status report due

two business days in advance);

Date for completion of factual discovery:

Are expert witnesses needed?

Number of expert witnesses, if any, of plaintiff(s):
Date for completion of those expert reports:
Number of expert witnesses, if any, of defendant(s):
Date for completion of those expert reports:

Date for completion of expert discovery:

Date of pretrial conference (brief ex parte statements
of settlement position due via email two business days
in advance):

Types of contemplated dispositive motions by
plaintiff(s) and dates for filing of those motions:

3

09/30/2020

09/30/2020

plaintifffs) N/A ; defendant(s) _N/*
11/30/20

plaintiff(s) ©; defendant(s) °
2

_*_;non-parties
TED, but not to exceed the #penmicted

parti ei Mid parties __

parties

 

To_be set by the Court

02/01/2021
TBD
eee. bE.

medical__—ss non-medical _ (0
N/A

medical _0_ ; non-medical _ 1

01/15/2021

01/29/2021

Te be set by the Court

Summary | t
O2/22/2 O21
Case 1:26-€v-01997-AMB-JO Document 44 F Riléd)08/2/7/20 PRagel 20f PRageID' 4547

12;

13.

14,

Types of contemplated dispositive motions by
defendant(s) and dates for filing of those motions:

Have counsel reached any agreements regarding
electronic discovery? (If so, please describe at
the initial conference.)

Have counsel reached any agreements for disclosure
ot experts’ work papers (including drafts) and
communications with experts: (If so, please describe
On a separate page.)

Will the parties unanimously consent to trial before a
magistrate judge pursuant to 28 U.S.C. §636(c)? (If
any party declines to consent, answer no but do not
indicate which party declined.)

Summmary judgment
2/22/2021

Not Applicable

Yes No _
Yes ss No 4_
Yes No X
